internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 3-plr-111685-00 date date legend parent sub1 sub2 sponsor pool partnership state1 a b x y plr-111685-00 dear this letter responds to your letter dated date and subsequent correspondence on behalf of parent requesting various rulings regarding a proposed transaction facts parent a state1 corporation is the common parent of a consolidated_group of corporations that includes sub1 sub2 and sponsor sponsor is engaged in the business of originating and purchasing obligations qualified small issue bonds and qualified sec_501 bonds the obligations the interest on which is excluded from gross_income under sec_103 of the internal_revenue_code sponsor sub2 and potentially one or more affiliated or related entities each a seller will transfer and assign all of their right title and interest in the obligations to one or more state1 trusts the pool in connection with assignment to the pool the seller will represent that interest on each obligation transferred to the pool is exempt from gross_income under sec_103 a determination that interest on an obligation was taxable as of the date of transfer to the pool would result in a breach of this representation thereby requiring seller to repurchase the obligation from the pool otherwise neither the sponsor nor the seller will have any further risk of loss in respect of the obligations transferred to the pool contemporaneously with the assignment to the pool sub2 or an affiliate will establish a second state1 trust the partnership parent represents that at all times the partnership will have at least two owners and that the two classes of interest in the partnership see below are properly treated as equity for federal tax purposes through a series of transactions the pool will issue certificates pass-through certificates to the partnership that will entitle the partnership to receive distributions of principal and interest based on amounts received with respect to the obligations in the pool including amounts received pursuant to a credit facility after reduction for fees and expenses of the servicer and the trustee of the pool after the transactions the partnership will own of the pool’s pass-through certificates partnership will issue two classes of interest a preferred certificate that is entitled to a variable return on its capital_contribution variable rate certificates and a junior class of certificate that is entitled to all of the remaining income of the partnership residual certificates the variable rate certificates will entitle the owner to receive allocations of income and correlative distributions from the partnership at a rate that is periodically reset by a third party the remarketing agent as the minimum rate that would be necessary for a variable rate certificate to have a sale price equal to the unreturned capital_contribution of such certificate but such allocations and distributions may not exceed the amount of tax- exempt_income derived by the partnership from the pool for the applicable_period net of plr-111685-00 expenses the owners of the variable rate certificates will pay approximately a of the total paid to the partnership for both classes of certificates and will be allocated x of the net capital_gains of the partnership the owners of the residual certificates will pay approximately b of the total paid to the partnership for both classes of certificates and will be entitled to all net profits of the partnership in excess of that allocable to owners of the variable rate certificates and to y of the net capital_gains of the partnership the partnership generally will remain in existence for a period equal to of the weighted_average_maturity of the obligations in the pool and may terminate earlier upon the occurrence of one of the termination events specified in the partnership_agreement rulings requested parent has requested that we rule as follows the pool will be classified as a grantor_trust under subpart e of part i of subchapter_j of chapter of the code and that the partnership will be treated as owning its share of the obligations held by the pool the partnership will be classified as a partnership for federal_income_tax purposes for purposes of sec_265 the owners of the variable rate certificates and the owners of the residual certificates will be treated as holding their share of the obligations owned by the partnership in proportion to their positive capital_account balances tax-exempt_income derived by the partnership from its interest in the obligations will have the same character in the hands of holders of the variable rate certificates and residual certificates as in the hands of the partnership_allocations of income gain loss and deduction provided for in the partnership_agreement will have economic_effect under sec_761 the partnership may elect out of sec_706 of the code and each member of the partnership may take into account its distributive_share of partnership income gain loss and deduction as they are taken into account by the partnership plr-111685-00 law and analysis ruling_request the pool will be classified as a grantor_trust under subpart e of part of subchapter_j of chapter of the code and that the partnership will be treated as owning its share of the obligations held by the pool sec_301_7701-4 of the procedure and administration regulations provides that an investment_trust will not be classified as a_trust if there is a power under the trust agreement to vary the investment of the certificate holders see 122_f2d_545 2d cir cert_denied 314_us_701 an investment_trust with a single class of ownership interests representing undivided beneficial interests in the assets of the trust will be classified as a_trust if there is no power under the trust agreement to vary the investment of the certificate holders an investment_trust with multiple classes of ownership interests ordinarily will be classified as a business_entity under sec_301_7701-2 however an investment_trust with multiple classes of ownership interests in which there is no power under the trust agreement to vary the investment of the certificate holders will be classified as a_trust if the trust is formed to facilitate direct investment in the assets of the trust and the existence of multiple classes of ownership interests is incidental to that purpose sec_671 provides that where it is specified in subpart e that the grantor or another person shall be treated as the owner of any portion of a_trust there shall be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under this chapter in computing taxable_income or credits against the tax of an individual sec_677 provides in part that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor's spouse or held or accumulated for future distribution to the grantor or the grantor's spouse revrul_84_10 1984_1_cb_155 concludes that each certificate holder in a mortgage pool trust is treated as the owner of an undivided_interest in the entire trust corpus and must take into account the appropriate portion of the trust’s items of income deduction and credit under sec_1_671-3 plr-111685-00 based on the facts and circumstances presented and the representations made we conclude that pool will be classified as a_trust under sec_301_7701-4 because it has a single class of ownership interests representing undivided beneficial interests in the assets of pool and there is no power under the pool agreement to vary the investment of the certificate holder s moreover based upon our examination of pool’s trust documents we conclude that the pool will be treated as a grantor_trust under sec_677 and the partnership will be treated as owning its share of the obligations held by the pool ruling_request the partnership will be classified as a partnership for federal_income_tax purposes although partnership will be organized under state law as a_trust sec_301 c provides in part that an investment_trust with multiple classes of ownership interests ordinarily will be classified as a business_entity under sec_301_7701-2 sec_301_7701-2 provides that a business_entity is any entity recognized for federal tax purposes that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the code a business_entity with two or more members is classified for federal tax purposes as either a corporation or a partnership sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with at least two members can elect to be classified as either an association or a partnership sec_301_7701-3 provides that unless an entity elects otherwise a domestic eligible_entity is a partnership if it has two or more members based on the facts and circumstances presented and the representations made we conclude that partnership is an eligible_business entity that will be classified as a partnership if no election is made under sec_301_7701-3 ruling_request for purposes of sec_265 the owners of the variable rate certificates and the owners of the residual certificates will be treated as holding their share of the obligations owned by the partnership in proportion to their positive capital_account balances sec_265 provides that no deduction is allowed for interest on indebtedness incurred or continued to purchase or carry obligations the interest on which is wholly exempt from federal_income_tax sec_265 is derived from sec_1201 of the revenue act of and a of the revenue act of it is clear from the plr-111685-00 legislative_history relating to those sections that congress intended to disallow interest under sec_265 only upon a showing of a purpose by the taxpayer to use borrowed funds to purchase or carry tax-exempt securities purposive connection see eg h rept 65th cong s rept 65th cong cong rec and cong rec where the required purposive connection is established sec_265 of the code will be applicable even though the taxpayer does not receive tax-exempt_interest see eg 120_f2d_206 5th cir 375_f2d_1016 ct_cl as a result the application of sec_265 requires a determination as to the taxpayer’s purpose in incurring or continuing each item of indebtedness such a purpose may be established either by direct evidence such as where the proceeds of a borrowing are used to purchase tax-exempt obligations or by circumstantial evidence revproc_72_18 1972_1_cb_740 provides guidelines as to both direct and circumstantial evidence regarding the application of sec_265 to taxpayers holding state and local obligations the interest on which is wholly exempt from federal_income_tax sec_3 of revproc_72_18 provides the general rules relating to establishing a purposive connection between a borrowing and the acquisition or carrying of tax-exempt obligations sections dollar_figure and dollar_figure provide examples of direct evidence of a purpose to acquire or carry tax-exempt obligations those sections suggest that there may be direct evidence of a purposive connection between any borrowing from sub2 the servicer that enables the partnership to distribute tax-exempt_interest to the certificate holders and the holding of those obligations for purposes of sec_265 section dollar_figure provides that in the absence of direct evidence linking indebtedness with the purchase or carrying of tax-exempt obligations sec_265 will apply only if the totality of facts and circumstances supports a reasonable inference that the purpose to purchase or carry tax-exempt obligations exists section dollar_figure provides that generally where a taxpayer’s investment in tax-exempt obligations is insubstantial the purpose to purchase or carry tax-exempt obligations will not ordinarily be inferred in the absence of direct evidence as set forth in dollar_figure and in the case of a corporation who is not a dealer in tax-exempt obligations investment in tax-exempt obligations shall be presumed insubstantial only where during the taxable_year the average amount of the tax-exempt obligations valued at their adjusted_basis does not exceed percent of the average total assets valued at their adjusted_basis held in the active_conduct of the trade_or_business sec_4 of revproc_72_18 provides guidance for individuals in the absence of direct evidence on when a purpose to acquire or carry tax-exempt obligations may be inferred from circumstantial evidence section dollar_figure provides guidance on attribution of tax-exempt obligations or indebtedness from a partnership to its partners for purpose of evaluating circumstantial evidence of a purposive connection between the two that section provides that in the case of a partnership which incurs indebtedness or which holds tax-exempt obligations the partners shall be treated as incurring or holding their plr-111685-00 partnership share of such indebtedness or tax-exempt obligations for purposes of the revenue_procedure the interest of a partner in the partnership’s assets and indebtedness shall be determined in accordance with his capital interest in the partnership although by its terms dollar_figure of revproc_72_18 applies only to individual partners in a partnership it is reasonable to apply similar principles to corporate partners when evaluating the circumstantial evidence linking partnership assets and indebtedness with the assets and indebtedness of a corporate_partner for the purpose of applying the safe_harbor provided in sec_3 we conclude that for purposes of determining whether sub1 sub2 or the sponsor holds more than of their respective assets in tax-exempt obligations under the safe_harbor provided in dollar_figure of revproc_72_18 the interest of sub1 sub2 or the sponsor in the partnership’s assets including tax-exempt obligations and indebtedness shall be determined in accordance with sub1's sub2's or the sponsor’s capital interest in the partnership that is sub 1's sub 2's or the sponsor’s positive capital_account balance this conclusion has no relevance to determining sub1's sub2's or the sponsor ‘s share of partnership debt and assets where there is direct evidence of a purposive connection between indebtedness and the acquisition or carrying of the interest in partnership ruling_request tax-exempt_income derived by the partnership from its interest in the obligations will have the same character in the hands of the holders of the variable rate certificates and residual certificates as in the hands of the partnership sec_702 provides that in determining a partner's income_tax each partner shall take into account separately the partner's_distributive_share of the partnership's items of income gain loss deduction or credit sec_702 provides that the character of any item_of_income gain loss deduction or credit included in a partner's_distributive_share under sec_702 through is determined as if such item were realized directly from the source from which realized by the partnership or incurred in the same manner as incurred by the partnership under sec_702 the tax exempt_income derived by the partnership from its interest in the obligations will have the same character in the hands of the partners as in the hands of the partnership ruling_request allocations of income gain loss and deduction provided for in the partnership_agreement will have economic_effect plr-111685-00 sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit shall except as otherwise provided in chapter be determined by the partnership_agreement sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit or item thereof shall be determined in accordance with the partner’s interest in the partnership determined by taking into account all facts and circumstances if -- the partnership_agreement does not provide as to the partner’s distributive_share of income gain loss deduction or credit or item thereof or the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof does not have substantial economic_effect sec_1_704-1 provides that in order for an allocation to have economic_effect it must be consistent with the underlying economic arrangement of the partners this means that in the event there is an economic benefit or economic burden that corresponds to an allocation the partner to whom the allocation is made must receive the economic benefit or bear the economic burden generally an allocation has economic_effect if the partnership_agreement provides that the partnership capital accounts are maintained in accordance with sec_1_704-1 upon liquidation of the partnership or any partner’s interest in the partnership liquidating distributions will be made to the partners in accordance with their positive capital_account balances and partners are unconditionally required to restore the negative balance of their capital accounts to the partnership upon liquidation of their interests in the partnership alternatively the partnership may satisfy the requirements of the alternate_test for economic_effect provided in sec_1_704-1 if the partners agree to a qualified_income_offset in lieu of an unconditional deficit_restoration_obligation if the partners so agree allocations will have economic_effect to the extent that they do not create or increase a deficit capital_account for any partner in excess of any limited_deficit_restoration_obligation of that partner as of the end of the partnership taxable_year to which the allocation relates sec_1 b ii d sec_1_704-1 provides that the partners’ capital accounts will be considered to be determined and maintained in accordance with the rules of paragraph b iv if and only if each partner’s capital_account is increased by the amount of money contributed by him to the partnership the fair_market_value of property contributed by him to the partnership net of liabilities secured_by such contributed_property that the partnership is considered to assume or take subject_to under sec_752 and allocations to him of partnership income and gain or items thereof including income and gain exempt from tax and income and gain described in paragraph b iv g but excluding income and gain described in paragraph b i and decreased by the amount of money distributed to him by the partnership the fair_market_value of property distributed to him by the partnership net of liabilities secured_by such distributed property that such partner is considered to assume or take subject_to under sec_752 allocations to him of expenditures of the partnership described in sec_705 and allocations of partnership loss and deduction or item thereof including loss and plr-111685-00 deduction described in paragraph b iv g but excluding items described in above and loss or deduction described in paragraphs b i or b iii and is otherwise adjusted in accordance with the additional rules set forth in paragraph b iv after reviewing the trust agreement provisions and based on the representations made we conclude that the allocations provided for in the agreement meet the requirement for economic_effect set forth in sec_1_704-1 provided that the allocation does not cause or increase a deficit balance in any partners’ capital_account in excess of any limited_deficit_restoration_obligation of that partner as of the end of the partnership taxable_year to which the allocation relates no opinion is expressed or implied regarding whether partnership_allocations will satisfy the requirements for substantiality provided in sec_1_704-1 ruling_request under sec_761 the partnership may elect out of sec_706 of the code and each member of the partnership may take into account its distributive_share of partnership income gain loss and deduction as they are taken into account by the partnership sec_761 provides in part that under regulations the secretary may at the election of all of the members of a partnership exclude the partnership from the application of all or part of subchapter_k if it is availed of for investment purposes only and not for the active_conduct of a business and if the income of the members of the organization may be adequately determined without the computation of partnership taxable_income sec_1_761-2 provides in part that an unincorporated organization described in sec_1_761-2 may be excluded from the application of all or a part of the provisions of subchapter_k under conditions set forth in this section if such organization is availed of for investment purposes only and not for the active_conduct of a business and if the members of such organization are able to compute their income without the necessity of computing partnership taxable_income sec_1_761-2 describes an investing partnership that is eligible to be excluded from the application of all or part of the provisions of subchapter_k that section provides that where the participants in the joint purchase retention sale_or_exchange of investment_property -- i own the property as coowners ii reserve the right separately to take or dispose_of their shares of any property acquired or retained and iii do not actively conduct business or irrevocably authorize some person or persons acting in a representative capacity to purchase sell or exchange such investment_property although each separate participant may delegate authority to purchase sell or exchange his share of any such investment_property for the time being for his account but not for a period of plr-111685-00 more than a year then such group may be excluded from the application of the provisions of subchapter_k sec_1_761-2 provides rules relating to a partial exclusion from subchapter_k that section provides that an unincorporated organization which wishes to be excluded from only certain sections of subchapter_k must submit to the commissioner no later than days after the beginning of the first taxable_year for which partial exclusion is desired a request for permission to be excluded from certain provisions of subchapter_k the request shall set forth the sections of subchapter_k from which exclusion is sought and shall state that such organization qualifies under sec_1_761-2 and either sec_1_761-2 or sec_1_761-2 and that the members of the organization elect to be excluded to the extent indicated such exclusion shall be effective only upon approval of the election by the commissioner and subject_to the conditions he may impose sec_706 provides that in computing the taxable_income of a partner for a taxable_year the inclusions required by sec_702 and sec_707 with respect to a partnership shall be based on the income gain loss deduction or credit of the partnership for any taxable_year of the partnership ending within or with the taxable_year of the partner sec_706 provides the rules for determining a partnership’s taxable_year sec_706 provides that the partnership’s taxable_year is determined by reference to partners and that except as provided in sec_706 relating to business_purpose a partnership shall not have a taxable_year other than- i the majority_interest_taxable_year as defined in sec_706 ii if there is no taxable_year described in clause i the taxable_year of all the principal partners of the partnership or iii if there is no taxable_year described in clause i or ii the calendar_year unless the secretary by regulations prescribes another period sec_301_7701-4 provides in relevant part that an investment_trust with multiple classes of ownership interests ordinarily will be classified as a business_entity under sec_301_7701-2 however an investment_trust with multiple classes of ownership interests in which there is no power under the trust agreement to vary the investment of the certificate holders will be classified as a_trust if the trust is formed to facilitate direct investment in the assets of the trust and the existence of multiple classes of ownership interests is incidental to that purpose example under sec_301_7701-4 describes an investment_trust with multiple classes of interest that is classified as a_trust in that example corporation n purchases a portfolio of bonds and transfers the bonds to a bank under a_trust agreement at the same time the trustee delivers to n certificates evidencing interests in the bonds these certificates are sold to public investors each certificate represents the right to receive a particular payment with respect to a specific bond under sec_1286 stripped coupons and stripped bonds are treated as separate bonds for federal_income_tax purposes the example notes that although there are multiple classes of interest in the trust the multiple classes simply provide each certificate holder with a direct interest in what is treated under plr-111685-00 sec_1286 as a separate bond and that given the similarity of the interests acquired by the certificate holders to the interests that could be acquired by direct investment the multiple classes of interest merely facilitate direct investment in the assets held by the trust accordingly the trust is classified as a_trust sec_301_7701-2 provides that a business_entity is any entity recognized for federal tax purposes that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the internal_revenue_code a business_entity with two or more members is classified as either a corporation or a partnership the partnership has multiple classes of ownership that do not merely facilitate direct investment in assets held by the partnership the variable rate and residual interests are interests in a business_entity treated as a partnership through which the income gains losses and deductions attributable to the obligation are divided in a manner that differs significantly from direct ownership of the obligation an entity with multiple classes of interests that does not satisfy the requirements of sec_301_7701-4 is a business_entity that if treated as a partnership generally cannot satisfy the requirements of sec_761 because the income of such an entity generally cannot be adequately determined without the computation of partnership taxable_income under the facts presented here where the total income gains losses and deductions of the partnership are allocated in varying proportions to the two classes of interests over the term of the partnership including special allocations of capital_gains market_discount gains and bond_premium amortization the first step in the calculation of the allocations is the computation of total income gain loss and deduction of the partnership under these circumstances the partnership does not satisfy the requirement of sec_1_761-2 that the partners be able to compute their income without the necessity of computing partnership income see also revproc_2002_68 2002_43_irb_753 as a consequence we conclude that the partnership may not elect out of sec_706 under sec_761 revproc_2002_68 provides an election that will alleviate the timing difficulties experienced by investors that invest in the partnership the revenue_procedure allows certain partnerships that invest in assets exempt from taxation under sec_103 to make an election that enables partners to take into account monthly the inclusions required under sec_702 and sec_707 plr-111685-00 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely s jeanne sullivan senior technician reviewer branch office of associate chief_counsel passthroughs and special industries plr-111685-00
